Citation Nr: 9915380	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-25 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
post-traumatic stress disorder (PTSD) and the veteran's 
application to reopen his claim for service connection for 
tinnitus on the ground that no new and material evidence had 
been submitted to warrant reopening that claim.  The veteran 
timely appealed those adverse determinations to the Board.  

The Board notes that the veteran, in April 1999, rescinded 
his power of attorney with his prior representative and 
submitted a signed VA Form 21-22 appointing the Disabled 
American Veterans as his representative for all issues at the 
VA as of that date.  

The issue of entitlement to service connection for PTSD is 
addressed in REMAND following the ORDER portion of the 
decision.  


FINDINGS OF FACT

1.  In a December 1991 rating decision, the RO denied service 
connection for tinnitus.  Although notified of that decision 
and advised of his appellate rights in a VA letter dated in 
March 1992, he did not file an appeal.  

2.  Evidence associated with the file subsequent to the 
December 1991 rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran had tinnitus in service, that 
tinnitus was caused by service, or otherwise establish any 
material fact that was not of record at the time of the 
December 1991 RO rating decision.
CONCLUSIONS OF LAW

1.  The RO's December 1991 denial is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (1998).  

2.  New and material evidence to reopen a claim for service 
connection for tinnitus has not been presented.  38 U.S.C.A. 
§§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

In a rating decision of December 1991, the RO denied service 
connection for tinnitus.  The evidence of record at the time 
of the December 1991 rating decision consisted of the service 
medical records, the veteran's private outpatient treatment 
records for January 1987 to June 1991, and the report of his 
July-August 1991 VA examination.  

The service medical records are negative for any complaints 
or symptomatology associated with tinnitus.  At separation 
from service, the veteran's hearing was normal and he gave no 
history or complaints of tinnitus.  

The veteran's outpatient treatment records for January 1987 
to June 1991 show that in May 1990 he was complaining of a 
three-day ringing in his right ear.  No other indication or 
complaints of such ringing is reflected in these records.  

The veteran's audiological evaluation report of July 1991 
reflects complaints of constant high-pitched tinnitus, 
bilaterally.  He reported that this tinnitus did not affect 
his daily activities.  The VA examination report of August 
1991 also notes complaints of high-pitched bilateral 
tinnitus, which was greater in the right ear.  

The basis for the RO's December 1991 denial was that tinnitus 
was not shown in service and that the veteran's hearing was 
noted to be normal at separation.  The veteran was notified 
of the rating decision by VA letter dated in March 1992.  He 
did not appeal the decision.

In April 1995, the RO received the veteran's application to 
reopen his claim for service connection for tinnitus.  
Essentially, he contended that the almost constant firing of 
the artillery that surrounded his base camp in Vietnam caused 
the ringing in his ears.  In the December 1995 decision on 
appeal, the RO determined that the evidence that had been 
associated with the claims file since the December 1991 RO 
decision did not present a new factual basis upon which to 
reopen the claim.  The RO found that the additional evidence 
did not constitute new and material evidence because it 
essentially duplicated evidence that was previously 
considered and that it was merely cumulative.  

Because the current claim involves an attempt to reopen a 
claim for service connection after an unappealed RO denial, 
the pertinent legal authority governing finality and 
reopening of previously disallowed claims is pertinent to the 
instant matter.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The two-step 
analysis involves two questions: (1) Is the newly presented 
evidence "new," that is, not of record at the time of the 
last final disallowance, and not merely cumulative or 
redundant of other evidence of record; and, (2) Is the newly 
presented evidence "material," i.e., is it relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Applying the above to the facts of this case, the Board 
points out that, as the December 1991 rating decision was not 
appealed, it became final.  Furthermore, as that decision is 
the last final decision of record, the evidence that has been 
associated with the file since then that must be considered 
in connection with the new and material evidence inquiry.  

The evidence associated with the claims folder since the 
December 1991 decision includes the veteran's private 
treatment records from the Wheeling Clinic for September 1969 
and February 1995, private treatment records from treating 
physicians and psychologist for 1994 and 1995, the report of 
a May 1995 VA examination and outpatient treatment report of 
August 1997, a report from a Vet Center counselor, a buddy 
statement of June 1996, and July 1996 report from the former 
U.S. Army and Joint Services Environmental Support Group (now 
the U.S. Armed Services Center for Research of Unit Records 
(Unit Records Center)), as well as statements from the 
veteran and photographs reportedly of his base camp in 
Vietnam.  

The report from the Wheeling Clinic, dated in September 1969, 
notes that the veteran was being seen as part of a pre-
employment examination.  This audiological evaluation report 
did not indicate any complaints of tinnitus.  The February 
1995 clinic report notes that the veteran worked as a coal 
miner for twenty year, that he was exposed to loud noise and 
loud machines, that he got laid off in May 1994.  Significant 
hearing loss, especially with background noise, and 
occasional tinnitus, were noted.  

The veteran's medical report from L. Dodd, M.D., dated in 
February 1992, reflects treatment for sensory neural hearing 
loss.  No indication of tinnitus is noted.  The veteran's 
private medical reports for 1994 and 1995 reflect treatment 
for back and nervous problems.  The VA examination report for 
May 1995 and VA outpatient treatment report for August 1997 
pertain to psychiatric evaluations.  The June 1996 buddy 
statement and July 1996 Unit Records report pertain to 
Vietnam experiences and make no mention of tinnitus.  The 
photographs submitted by the veteran are reported to be of 
his base camp in Vietnam and the veteran notes that the camp 
was surrounded by artillery pieces, which were fired 
continuously almost every night.  

While the above-mentioned medical evidence associated with 
the claims file since December 1991 is new, in the sense that 
it was not previously considered, none of the evidence is 
material because it does not tend to establish a relationship 
between the veteran's currently shown tinnitus and his period 
of military service.  Rather, it shows current disability, 
first shown over twenty years after separation from service, 
and, more importantly, associates his tinnitus to industrial 
noise he experienced as a coal miner for twenty years.  As 
such, none of the newly submitted medical evidence provides a 
basis for reopening the claim.  

Likewise, neither the lay statements submitted by the veteran 
nor on his behalf constitutes new and material evidence for 
purposes of reopening the claim.  While the veteran may well 
believe that his tinnitus was caused by acoustic trauma from 
artillery fire while he was on active duty, as a lay person 
without medical training or expertise, he is not competent to 
render a probative opinion of the central issue in this case, 
i.e., whether current tinnitus is related to active service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Moreover, where, 
such as here, medical evidence is needed to establish service 
connection, lay statements, without more, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the RO's December 1991 
rating decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that 
tinnitus was either incurred or aggravated during his period 
of active duty service.  As such, none of the evidence is new 
and material for the purpose of reopening the claim, and the 
December 1991 denial remains final.  The Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the duty to inform the 
veteran of the evidence necessary to complete his application 
to reopen his claim for service connection for tinnitus have 
been met.  Id; 38 U.S.C.A. § 5103 (West 1991); Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the December 1995 
rating decision on appeal, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); see also Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  That 
notwithstanding, the Board finds that the RO's actions are 
not prejudicial to the veteran, since, for the reasons noted 
above (i.e., that no new and probative evidence has been 
submitted), the outcome of the case is the same whether the 
claim is considered under either the appropriate two- or 
formerly utilized three-prong tests for reopening claims.  
Thus, to remand this case to the RO for consideration of the 
correct legal standard for reopening claims would be 
pointless and, in light of the above discussion, would not 
result in a determination favorable to him.  See VAOGCPREC 
16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 (1992).


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim for service connection for tinnitus is denied.  


REMAND

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  

A VA psychiatrist diagnosed the veteran as suffering from 
PTSD in May 1995.  In-service experiences then reported 
include burying the dead, seeing a helicopter blow up in mid 
air at the 4th Infantry base, and participating in search and 
destroy missions at Long Hoa where he watched a village, 
including women and children, being napalmed.  He also 
related that his military occupational specialty was changed 
in Vietnam from combat engineer to infantryman.  In 
connection with VA outpatient treatment in August 1997, he 
related that he was shot at all the time while building air 
strips and while he was riding in convoys.  However, the 
veteran could not be more specific as to names or dates.  In 
June 1996, a fellow soldier who had served with the veteran 
in Vietnam submitted local newspaper articles dated in 
November 1966 reflecting that the unit to which they both 
were members had been assigned infantry duties, namely, to 
defend the hamlet of Long Hoa from a suspected Viet Cong 
attack.  

The Board notes that the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Doran v. Brown, 6 Vet. App. 
283, 289 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.  A determination of combat status is to be made 
on the basis of the evidence of record, and that status may 
be determined through the receipt of certain recognized 
military citations, service department records, or other 
supportive evidence.  However, a mere presence in a combat 
zone or the reporting of indirect experiences of an 
individual while there are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

The veteran's military personnel records are not in the 
claims file, and the RO should attempt to obtain and 
asssociate with the claims file copies of the veteran's 
service personnel records.  Currently of record, however, is 
a copy of an order dated in October 1996 reflecting a change 
in his military specialty, while a member of Co A, 20th 
Engineer Battalion (Combat), from infantryman to combat 
engineer (not the other way as contended by the veteran).  
The veteran reported that he served in Vietnam from August 
1966 to August 1967.  At separation from service, his DD Form 
214 notes his military specialty as combat engineer.  
Although the actual dates for his Vietnam service are 
unconfirmed, he did serve one year there and his decorations 
consist of the Good Conduct Medal, National Defense Service 
Medal, Vietnam Campaign Medal, and Vietnam Service Medal.  
The Board notes that none of those decorations are among 
those typically indicative of combat service, per se, such as 
the Purple Heart Medal or Combat Infantryman Badge.  See 
38 C.F.R. § 3.340(f).  

Notwithstanding the above, the Board notes that some combat 
activities of the veteran's unit have been corroborated.  In 
a letter dated in July 1996, the Unit Records Center noted 
that on October 5, 1966, Co. A of the 20th Engineer 
Battalion, was reorganized as infantry, attached to the 1st 
Brigade, 101st Airborne Division, and moved to the vicinity 
of Long Hoa for defensive operations.  The report also notes 
that the history does not list any casualties that were 
sustained during the period.  However, morning reports could 
be used to verify daily personnel actions, such as wounded in 
action, killed in action, missing in action, or transfers.  
The Unit Records report further notes that while attached to 
the 101st Airborne Division, Co A manned outposts and 
conducted combat patrols and ambush site operations 
commensurate with its mission, and that the operation 
terminated on October 13, 1996.  For two days in November 
1966, some personnel of Co A enlarged a small landing zone 
for an infantry company.  Co A also was responsible for 
building and road construction.  

The Board recognizes that the letter from the Unit Records 
Center does not provide specific corroboration of the 
veteran's participation in combat patrols and ambush site 
operations, or that any individuals were killed in connection 
therewith.  However, to the extent that the Unit Records 
Center response indicates that the veteran may well have been 
present with Co A during these operations, the Board finds 
that it sufficiently corroborates this aspects of the 
veteran's claim.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  In that case, the United States Court of Veterans 
Appeals (currently the U.S. Court of Appeals for Veterans 
Claims) [Court] held that by requiring corroboration of every 
detail, including the veteran's personal participation, VA 
defined "corroboration" far too narrowly.  In Suozzi, the 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim for service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court further stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor.  Id.

Significantly, however, while the occurrence of the above-
referenced in-service stressful experiences have been 
corroborated, no examiner has indicated that participation in 
such experiences constitutes a sufficient stressor for 
purposes of diagnosing PTSD.  The veteran reported general 
experiences in Vietnam during his May 1995 VA psychiatric 
examination, including being involved in search and destroy 
missions and seeing a helicopter explode in mid-air; however, 
although the examiner diagnosed PTSD, the examiner did not 
indicate the specific stressor(s) underlying the diagnosis.  

In view of the foregoing, the Board finds that further 
development of the evidence in this case is warranted.  The 
veteran should undergo further psychiatric examination to 
ascertain whether, on the basis of the verified in-service 
stressful event, he meets the current diagnostic criteria for 
PTSD.  This action is significant in light of the recent 
shift in the standard for assessing the sufficiency of a 
stressor for PTSD diagnostic purposes from an "objective" 
to a "subjective" standard.  See Cohen v. Brown, 10 Vet. 
App. 128, 141 (1997); Suozzi, 10 Vet. App. at 310.  However, 
if the examiner's response is negative, the RO should 
undertake further development to attempt to verify the 
veteran's alleged participation in combat (to which purported 
stressful experience(s) relate) or other specific in-service 
stressful events such as the helicopter crash.  If such 
verification is accomplished, the RO should request that the 
examiner submit an addendum opinion on the additionally 
verified events.  

For the reasons discussed above, this case is hereby REMANDED 
to the RO for the following development and action:

1.  The RO is to obtain copies of the 
veteran's service personnel records and 
have them incorporated with his claims 
file.  

2.  The veteran should be scheduled to 
undergo psychiatric examination to assess 
the nature and etiology of all current 
psychiatric impairment.  The claims file, 
to include a complete copy of this REMAND 
portion of the decision, must be provided 
to and be reviewed by the examiner.  
However, the examiner is advised that 
only the corroborated 
combat action/stressor referred to herein 
(i.e., the search and destroy missions, 
combat patrols and ambush site operations 
in the vacinity of Long Hoa) may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the current diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and the in-service 
stressful experiences identified above.  
All examination findings, along with the 
complete rationale for all opinions 
expressed (to include citation, as 
necessary to specific evidence of record) 
should be set forth in a typewritten 
report and the report should be 
associated with the claims folder.

3.  If the examiner concludes that, based 
on the veteran's corroborated in-service 
stressful events, a diagnosis of PTSD is 
appropriate, the RO should skip the 
development requested in paragraphs 4 
through 6 and proceed with paragraph 7.  
However, if PTSD is not  diagnosed, the 
RO should proceed with the development 
requested in paragraph 4, below.  

4.  The RO should again request that 
veteran to provide, if possible, an 
additional statement containing as much 
detail and information as possible 
concerning the specifics (i.e., the who, 
what, when and where facts) of the 
stressors which, to date, have not been 
corroborated by other credible evidence, 
and which he alleges to have experienced 
while in Vietnam.  It is essential that 
his statement includes a full, clear and 
understandable description of the events 
in question, and that it 
contains identifying information 
concerning any other individuals who 
purportedly were involved.  When 
identifying individuals killed, the 
veteran should provide their full names, 
ranks, and unit designations to the 
company level.  He also must provide any 
information he has concerning other units 
that were involved, or any other 
identifying detail such as the best 
estimate of the date that the alleged 
incidents occurred, and the type and 
location of the incidents, etc.  To 
assist the veteran, the RO must provide 
him a copy of the response it has 
received from the Unit Records Center.

5.  If, and only if, the veteran submits 
further information sufficient to conduct 
a meaningful and worthwhile search for 
evidence to corroborate his claimed 
participation in combat or the occurrence 
specific stressors, then the RO should do 
so through all appropriate 
means, including, but not limited to, 
contacting the National Archives and 
Records Administration (NARA) 
and the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR or Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia, 22150.  This may require that 
the RO first obtain morning reports 
and/or similar types of clarifying 
evidence from the National Personnel 
Records Center (NPRC), or from similar 
sources, and that the RO submit this 
information with any that is provided by 
the veteran, or others acting on his 
behalf, for consideration.

6.  If the RO receives information from 
one of the contacted entities, above, 
corroborating the veteran's account of 
any additionally claimed in-service 
stressful experience(s), the RO should 
forward the claims file back to the 
psychiatric examiner referred to in 
paragraph 2, above, for an addendum 
opinion addressing whether the veteran 
currently has PTSD due to his 
corroborated in-service stressful 
experience(s).

7.  The RO should review each medical 
report/opinion procured in conjunction 
with this REMAND for compliance with the 
instructions noted herein.  If any is 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

8.  The RO should thereafter review the 
veteran's claim for service connection 
for  PTSD on the basis of all pertinent 
evidence of record, and in light of all 
applicable laws, regulations, and case 
law, to include Cohen v. Brown, 10 Vet. 
App. 128 (1997) and Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The RO should 
provide adequate reasons and bases for 
its decision, which should include a 
specific determination as to whether the 
veteran is shown to have engaged in 
combat with the enemy during service, and 
discussion of all issues and concerns 
that were noted in this REMAND.  

9.  If the benefits requested by the 
veteran continue to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefit requested on remand should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence (to include 
any supporting statements from his former service comrades 
relating to the veteran's service colleagues who were 
reportedly killed in Vietnam) and/or argument while the issue 
is in remand status.  See Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

